Citation Nr: 0433823	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  94-46 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in New York, New York



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated at 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision of the Regional Office 
(RO).  

The claim is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on your part.


REMAND

The veteran initially requested a hearing before a member of 
the Board sitting at the RO, on his VA Form 9 received by VA 
in December 1994.  File review does not show that this has 
been accomplished.  

After much subsequent development, he also requested a local 
hearing before a local hearing officer at the RO, under 
38 C.F.R. § 3.103(c).  However, after receiving an October 
2003 letter notifying him that he was scheduled for a 
December 2003 hearing at the RO, he next informed VA that he 
was physically unable to travel to the RO due to recent 
surgery, and he requested that "any hearing [he 
participated] in be handled via video-teleconference from 
Northport [VA Medical Center]."  Next, in a subsequent 
December 2003 letter, his accredited representative informed 
VA that the veteran was withdrawing "this statement."  
Thus, his local hearing request was deemed withdrawn.  

However, there is nothing of record withdrawing his separate, 
outstanding request for a hearing before a Veterans Law 
Judge.  Moreover, he did not ask for a local hearing in lieu 
of this Board hearing by a Veterans Law Judge, and appeared 
to ask instead for an immediate hearing under the provisions 
of 38 C.F.R. § 3.103(c).  Thus, his representative's 
withdrawal of his local hearing is not construed to also 
withdraw his earlier Travel Board hearing request, as there 
is nothing of record suggesting such.  

The Board notes that the veteran was never scheduled for a 
Travel Board hearing, and that the September 15, 2004, VA 
letter specifically informed him that if he had previously 
requested a hearing by the Board, he need do nothing, as one 
would be scheduled for him.  Additionally, none of the notice 
documents from VA (April 2004 rating decision or supplemental 
statement of the case) issued after the withdrawal of his 
local hearing informed him that all outstanding hearing 
requests were withdrawn.  

While the delay is unfortunate, the right to a hearing is a 
basic procedural right, and must be afforded under VA law.  

Thus, the claim is REMANDED for the following:  

The RO should schedule a hearing before a 
Veterans Law Judge, sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





